DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment to claim 11 as well as the addition of claims 46 and 47.  Acknowledgment is made to applicant’s amendment of the specification and drawings.

Specification
The amendment filed 03/04/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
New drawings 7A and 7B disclose subject matter not supported by the original disclosure.  For example figure 7A appears to demonstrate offsets of different dimensions which is not supported by the original disclosure.  Figure 7B appears to demonstrate arrangements and specificity not found in the original disclosure.  For example it appears the figure is trying to represent that a top layer of the roll is discontinuous and depicts a specific indicia not explicitly disclosed previously.  Applicant’s reply does not provide a specific reference for where in the original disclosure the support for the figures can be found.
Applicant’s new paragraphs for insertion between 0074 and 0075 introduce new subject matter not found in the original disclosure almost in their entirety such as the indicia being any suitable marking e.g. a printed line that allows a human or machine to readily determine where to separate a portion of the fiber reinforced material from a mold, steps regarding the order in which lengths of fiber material can be placed into the mold and their relationship in the mold and defining the lengths of the layers with respect to all of the other layers.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17, 20-21, 24-26 and 46-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 11, the claim has been amended to require that a length of the first offset differs from a length of the second offset.  Applicant’s reply points to newly added passages in and figures in the specification for support for the limitation.  The limitation does not appear to have support in the application as originally filed.
Claims 12-17, 20-21, 24-26 and 46-47 depend upon claim 11 and are therefore also rejected.

Response to Arguments
With regards to applicant’s reply, the reply states that no new matter is introduced by the amendments; however, applicant does not provide any detail as to where in the original disclosure the subject matter of the new figures, new specification paragraphs and new limitation in claim 11 were found.  A review of the specification as originally filed did not immediately make clear where the support for the subject matter in the amendment was found.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742